Citation Nr: 0926790	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from November 1958 to December 1962, and from 
March 1975 to July 1976.  He also served as a member of the 
United States Marine Corps Reserve, with various periods of 
active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for osteoporosis.

The Veteran testified at an April 2009 hearing held before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing has now been associated with the claims file.

The Board notes that in the September 2006 Notice of 
Disagreement, the veteran stated that he wished to disagree 
with a prior decision denying service connection for a back 
disability.  If his disagreement was not timely, he asked 
"what to do to reopen same."  The RO sent the Veteran a 
letter regarding reopening in February 2007, but does not 
appear to have taken any further action on the claim of 
service connection for a back disability.  The issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran asserts two theories of entitlement 
to service connection for his currently diagnosed 
osteoporosis.  Initially, he argued that while receiving 
treatment for his in-service left knee injury from 1975 to 
1976, he was given injections of an experimental drug, and 
that these injections led to his current osteoporosis.  He 
states that private doctors later told him this drug had been 
abandoned because it caused bone and joint problems.  This 
theory includes the assertion that extended post-service use 
of steroids for his service-connected knee disabilities has 
led to osteoporosis.  The second theory he has argued is that 
medications he has taken for his psychiatric disabilities has 
caused osteoporosis.

In connection with this second theory of entitlement, a VA 
examination was conducted in February 2008 in order to obtain 
a medical opinion as to the etiology of the Veteran's 
osteoporosis.  At that time, the examiner stated that he had 
reviewed the claims file.  He determined that the Veteran had 
been prescribed the medications "amitriptyline, Valium, and 
possibly Prolixin,...bupropion, citalopram, trazodone, and 
Sonata" either currently or in the past.  The examiner 
stated that he could not express an opinion as to a 
relationship between osteoporosis and medications without 
resorting to speculation, as a complete list of the Veteran's 
past medications was not available, and he could not remember 
them all.  He did state that of those listed, none cause 
osteoporosis.  He also stated that certain drugs, including 
some anti-seizure medications, are known causes of 
osteoporosis.

In reviewing the claims file, the Board has identified 
several additional drugs used by the Veteran in the past in 
connection with his psychiatric disability.  These include 
Tranxene, Elavil, and Sparine.  (See the report of the July 
1977 VA examination, Volume I).  Pertinent to the instant 
matter is the fact that at least one of these drugs, 
Tranxene, is also used for treatment of epilepsy.  An opinion 
should be obtained as to whether any drug provided during 
service or for a service-connected condition (including 
Tranxene) has any relationship to the veteran's osteoporosis.  

The Veteran has not been asked to provide documented evidence 
of his complete drug history; the July 2007 letter asked only 
for "the last several years prior to the onset of 
osteoporosis."  A remand is therefore required to complete 
the record, if possible, and to obtain an additional medical 
opinion on that record.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide documentation of the medications 
and drugs he has been given from 1976 to 
the present, for his knee disabilities and 
his psychiatric illness.  The RO should 
specially request properly completed 
medical release forms for all treating 
doctors over this period, to allow VA to 
assist in obtaining records.

2.  Schedule the Veteran for a VA Bones 
examination.  The examiner must review the 
claims file in its entirety in connection 
with the examination, and should identify 
all medications and drugs taken by, or 
injected into, the Veteran during service 
and since service for his service-
connected disabilities.  The doctor should 
then offer an opinion as to whether any of 
the identified drugs is at least as likely 
as not to cause or aggravate the Veteran's 
currently diagnosed osteoporosis.  The 
examiner should specifically discuss the 
length of time for which the Veteran took 
or injected the identified drugs, and any 
interval between taking the dugs and the 
onset of osteoporosis.  A complete 
rationale should be provided for all 
opinions expressed.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

